Citation Nr: 0210503	
Decision Date: 08/26/02    Archive Date: 09/05/02

DOCKET NO.  94-22 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disorder.  

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had active honorable service from October 1956 to 
October 1958.  The veteran also had a second period of 
service between October 1958 and April 1960.  This period of 
service, however, has been characterized as dishonorable, 
such that entitlement to VA benefits based on this second 
period is barred.  

The veteran was previously denied service connection for a 
psychiatric disorder in September 1981, and for diabetes 
mellitus in November 1991.  The current appeal arises from a 
July 1993 attempt to reopen these claims.  A hearing at which 
the veteran testified was conducted at the RO in September 
1993, and the claims to reopen were denied in January 1994.  
The matter was perfected for appeal in May 1994, after which 
it was forwarded to the Board of Veterans' Appeals (Board) in 
Washington, DC.  In September 1996, the Board remanded the 
matter to the RO, from where it has since been returned.  


FINDINGS OF FACT

1.  The veteran was last denied service connection for a 
psychiatric disorder in a January 1981 rating action, and for 
service connection for diabetes mellitus, in a November 1991 
rating action. 

2.  The documents added to the record since the prior claims 
were denied are not, by themselves or in connection with 
evidence previously assembled, so significant that they must 
be considered in order to fairly decide the merits of those 
claims.  



CONCLUSIONS OF LAW

1.  Evidence received since the January 1981 rating decision 
to deny entitlement to service connection for a psychiatric 
disorder is not new and material, and the claim for that 
benefit may not be reopened.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5108, 5126 (West Supp. 2001); 
38 C.F.R. § 3.156(a) (2001), 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).

2.  Evidence received since the November 1991 rating decision 
to deny entitlement to service connection for diabetes 
mellitus is not new and material, and the claim for that 
benefit may not be reopened.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5108, 5126 (West Supp. 2001); 
38 C.F.R. § 3.156(a) (2001), 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that during the 
pendency of the veteran's appeal, the Veterans' Claims 
Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001), was signed into law.  The VCAA eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded).  The VCAA also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA is applicable 
to all claims filed on or after the date of enactment, 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  VCAA; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, the Board 
finds that VA's duties, as set out in the VCAA, have been 
fulfilled and that no further action in this regard is 
warranted.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  VCAA codified as amended at 38 U.S.C.A. §§ 5102 and 
5103.  In this regard, the Board notes that the statement of 
the case, the supplemental statement of the case, and a June 
2001 letter sent to the veteran notified him of the evidence 
required to grant his claim, and of the information and 
evidence needed to substantiate it.  Thus, the notification 
requirements of the VCAA have been satisfied, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  In this regard, while it 
is not clear whether the veteran was advised which portion of 
the information and evidence necessary to substantiate the 
claim would be obtained by VA and which he would be required 
to submit, it appears that the RO took it upon itself to make 
the effort to obtain the evidence the veteran indicated might 
be useful in connection with his claims.  Although some 
efforts in this regard did not meet with success, the 
particular evidence that had been sought dates from more than 
one year after the veteran's qualifying service, (1956 and 
1958).  Since other evidence already established the onset of 
one of the claimed disabilities in 1960, and it has not been 
claimed that any of the missing evidence relates the other 
disability to the veteran's qualifying service, the lack of 
success in obtaining this evidence is of little significance.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA codified 
at 38 U.S.C.A. § 5103A.  As to this duty to assist, it is 
observed that the veteran's service medical records have long 
since been associated with the claims file, and it appears 
that the available records the veteran indicated would 
support his claim also have been obtained.  (The veteran was 
not examined in connection with his current appeal, but VCAA 
does not require examinations in claims to reopen if new and 
material evidence has not been presented or secured.)  Under 
these circumstances, the Board finds that, as with the notice 
requirements of the VCAA, the development requirements of 
that law also have been met.  Therefore, the Board may 
proceed to address the merits of the veteran's claim.

Under applicable criteria, service connection will be granted 
for disability resulting from injury or disease incurred in 
or aggravated by active military service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection for 
diabetes mellitus may be presumed if it became manifest to a 
degree of 10 percent disabling during the veteran's first 
year after separation from service.  38 U.S.C.A. § 1101, 
1112, 1113, 1137; 38 C.F.R. § § 3.307, 3.309.  Further, 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

By way of background and as mentioned in the Introduction 
above, it should be noted that the veteran in this case had 
two periods of service.  The first period of service was from 
October 1956 to October 1958.  The second period was from 
October 1958 to April 1960.  The veteran's discharge 
following his second period of service was characterized as 
under other than honorable conditions, as he was separated 
from the service following his conviction in a general court-
martial.  This discharge essentially bars the veteran from 
entitlement to VA benefits based on this second period of 
service.  Therefore, for purposes of his claim for benefits, 
it is as if the veteran had no military service after October 
1958.  (See Administrative Decision dated in August 1961, and 
September 1997 rating action.)  

Given the foregoing background, the record shows that the 
veteran first submitted a claim for benefits based on 
psychiatric disability in September 1980, at which time, he 
indicated its onset occurred in 1959.  As it happens, the 
only available service medical record the RO had to consider 
in connection with this claim was the report of the 
examination conducted at the time of the veteran's discharge 
from service in April 1960.  (A report from the National 
Personnel Records Center received in July 1981 was to the 
effect that extensive searches for the veteran's service 
medical records had ended with negative results.)  This 
service record, however, obviously dates from that period of 
service which does not provide eligibility for VA benefits.  
The only other medical evidence presented was an April 1980 
statement from a private physician, which, however, did not 
confirm the presence of a current psychiatric disorder.  
Under these circumstances, the RO concluded in a September 
1981 rating action that service connection for a psychiatric 
disorder was not warranted.  In a letter to the veteran dated 
later that month, he was advised of this decision and of his 
appellate rights. The veteran did not appeal this decision 
and after one year, it became final.  See 38 U.S.C.A. 
§ 4005(c); 38 C.F.R. § 3.104, 19.118, 19.153, as in effect at 
the time.

The veteran first attempted to establish entitlement to VA 
benefits based on diabetes mellitus in 1991, claiming its 
onset in 1960.  Once again, the only available service 
medical record for review was the previously mentioned 1960 
examination report.  This did not show the presence of the 
claimed disability, and, in any event, it dated from that 
period of service, the character of which barred entitlement 
to VA benefits.  Other records included hand written reports 
from a private physician dated in 1991, which revealed 
treatment of the veteran for diabetes since May 15, 1960.  
Since this evidence did not show the presence of diabetes 
during the veteran's period of service for which his 
eligibility for VA benefits arises (1956 to 1958) or within 
one year of such service, the veteran's claim for service 
connection was denied in a November 1991 rating action.  The 
veteran was advised of this decision, and of his appellate 
rights in a December 1991 letter.  He did not appeal the 
decision, and it became final after one year.  See 
38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104, 19.129, 19.192, as 
in effect at the time.  

The veteran next attempted to reopen his claims regarding a 
psychiatric disorder and diabetes in July 1993.  It is from 
the January 1994 decision to deny these claims that the 
current appeal arises.  

Under applicable criteria, claims that are the subject of a 
prior final denial may be reopened if new and material 
evidence is received with respect to them.  If the claim is 
thus reopened, it will be reviewed on a de novo basis, with 
consideration given to all the evidence of record.  
38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet.App. 273 
(1996).  For claims received prior to August 29, 2001, as is 
the case here, new and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
(For claims filed on and after August 29, 2001, new and 
material evidence is defined as set out at 66 Fed. Reg. 
45620, 45630 (Aug. 29, 2001) to be codified at 38 C.F.R. 
§ 3.156.  Since the matter currently before the Board was 
initiated in 1993, however, the pre-August 29, 2001 
definition of new and material evidence must be used.)

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the veteran's claim on 
any basis.  Evans v. Brown, 9 Vet.App. 273 (1996).  This 
evidence is presumed credible for the purposes of reopening 
the veteran's claim, unless it is inherently false or untrue 
or, if it is in the nature of a statement or other assertion, 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. 
Principi, 3 Vet.App. 510 (1992).  See also Robinette v. 
Brown, 8 Vet.App. 69 (1995).

The evidence associated with the file since 1991 includes the 
veteran's service medical records (which were apparently 
discovered and forwarded to the RO in 1993), a private 
treatment record dated in 1993, VA treatment records dated 
between 1991 and 2001, and the veteran's contentions.  (With 
respect to additional evidence obtained since the 1981 
decision regarding a psychiatric disorder, it obviously also 
would include the 1991 reports from the private physician 
regarding diabetes.  Since that evidence does not in any way 
address a psychiatric disorder, however, it may not be 
considered new and material with respect to the psychiatric 
disorder claim.) 

The veteran's service medical records are obviously something 
that would need to be considered in evaluating a claim for VA 
disability benefits.  In reviewing them, however, they do not 
in any way support the veteran's service connection claims.  
Accordingly, the Board does not consider them to satisfy the 
definition of new and material evidence sufficient to reopen 
the claims.  In this regard, it is observed that the only 
record dated prior to October 1958, (i.e., during the period 
of service which qualifies for purposes of awarding VA 
benefits), is the report of an examination conducted in July 
1958.  This shows that no relevant abnormalities were noted 
on clinical evaluation.  The remaining records date from the 
veteran's October 1958 to April 1960 period of service, and, 
therefore, they can not be used as a basis upon which to 
establish direct service connection.  They also fail to 
include any mention of diabetes or otherwise suggest in any 
way the veteran might have had that disability as could be 
used to establish its presence within one year of the period 
of the veteran's service that ended in October 1958.  

As to a psychiatric disorder, these service records show no 
such diagnosis in either the first or second periods of 
service, but instead reflect a diagnosis of a personality 
disorder in 1959, i.e., "emotional instability reaction."  
Pursuant to 38 C.F.R. § 3.303 (c), a personality disorder is 
not a disability for which compensation benefits may be paid, 
and indeed, even if this represented a misdiagnosis of a 
psychiatric disorder for which compensation benefits 
otherwise could be paid, this evidence would establish its 
onset during the period of service for which VA benefits are 
barred.  

Under the foregoing circumstances, these service medical 
records provide no basis to conclude that the veteran has a 
psychiatric disorder which was incurred in service, or that 
he developed diabetes during service, or to a compensable 
degree within one year of service.  Accordingly, this 
evidence may not be considered to bear directly and 
substantially upon the specific matter under consideration or 
to be of such significance that it must be considered 
together with all the evidence in order to fairly decide the 
merits of the claim.  Therefore, these records are not 
considered new and material.  

The private treatment record dated in 1993 is hand written 
and nearly illegible, but appears to address the veteran's 
diabetes, which is again mentioned as present since 1960.  
This information is essentially cumulative of that which was 
included in the record when the claim was previously 
addressed.  Cumulative evidence such as this also does not 
meet the definition of new and material, and cannot by itself 
or in connection with evidence previously assembled be 
considered so significant that it must be considered together 
with all the evidence to fairly decide the merits of the 
veteran's claim.  

The VA treatment records dated between 1991 and 2001 do not 
reflect that the veteran's current diagnoses include a 
psychiatric disorder, and with respect to diabetes, only show 
it is under treatment.  These records do not in any way 
suggest that the onset of diabetes is related to the 
veteran's military service.  Post service medical records 
which either fail to show the presence of a claimed 
disability, or simply show the post service presence of a 
claimed disability and in no way suggest that the claimed 
disabilities are considered related in any way to service, 
provide no basis to conclude that the veteran has either a 
psychiatric disorder or diabetes as a result of his military 
service.  Accordingly, this evidence may not be considered to 
bear directly and substantially upon the specific matter 
under consideration or to be of such significance that it 
must be considered together with all the evidence in order to 
fairly decide the merits of the claim.  Therefore, these 
records may not be considered new and material.

As to the veteran's contentions and testimony, they set out 
nothing more than was understood of his position when his 
claim was previously denied.  The repetition of the veteran's 
contention that he believes the onset of his claimed 
illnesses occurred in service obviously cannot be considered 
new evidence, but merely cumulative statements.  Cumulative 
evidence such as this does not meet the definition of new and 
material, and cannot by itself or in connection with evidence 
previously assembled be considered so significant that it 
must be considered together with all the evidence to fairly 
decide the merits of the veteran's claim.  

Under the foregoing circumstances, the Board concludes that 
the veteran has not submitted evidence that is new and 
material and the claims for service connection for a 
psychiatric disability and for diabetes mellitus are not 
reopened.


ORDER

New and material evidence has not been presented to reopen a 
claim for service connection for a psychiatric disorder, and 
the appeal is denied.

New and material evidence has not been presented to reopen a 
claim for service connection for diabetes mellitus, and the 
appeal is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

